Title: To Thomas Jefferson from Thomas Beale Ewell, 4 July 1806
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                        
                            Sir,
                            
                            New York Ud. States Navy Yard 4th July 1806.
                        
                        With this your Excellency will receive the work on chemistry by Mr. Adet—with which you were pleased to honor me. by entrusting it to my care & attention,
                            while at Washington. There being scarcely any thing new in it—either in matter—or arrangement—I have altered a
                            determination to translate & publish it in this country.   Before next December a copy of “Plain discources on the chemical laws of matter” will be submitted to your consideration by
                            
                  Your Excellency’s most respectful & obliged Servant
                        
                            Ths: Ewell.
                        
                    